Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/13/2022 has been entered. Claim 1 has been amended. Claims 7-10 are withdrawn from examination. Claims 1-10 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments overcome the 35 USC 102(a)(1) rejection previously set forth in the final office action of 9/20/2021. Therefore, the rejection is withdrawn.  However, upon further search and consideration, a new ground(s) of rejection is made in view of the primary art of JO (US-2019/0337199), hereinafter JO. This rejection is detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over JO (US-2019/0337199), hereinafter JO, in view of HINZ (WO-2010043419-A1), .
Regarding claim 1, JO discloses A method for producing an orthodontic or dental appliance {[abstract]}, comprising: 
laminating a layer in the form of a sheet with a layer in the form of a sheet, prior to forming the orthodontic or dental appliance, to form a multilayer film {[abstract] brace foil and separation foil are the layers, [FIG. 3] note that both 4 (brace foil) and 3 (separation foil) are in the form of a sheet, [0016] note simultaneous drawing over the model that indicates they are put together first, [0008] note that they are joined before being deep drawn}, 
subsequently forming the multilayer film into the shape of the orthodontic or dental appliance {[0008], [0016] note teaching on deep-drawing on a jaw model that forms the orthodontic appliance}; 
trimming the formed multilayer film to a desired shape {[0010] note trimming to get the desired shape}; 
and removing the layer from the trimmed formed multilayer film {[0010] note the layers are separable and that they are separated from each other}.
The Examiner notes that the two limitations above are recited as trimming and removing; they do not positively denote the order that they are performed. 
JO, however, is silent on the type and composition of the layers or foils that can be used. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art and determine appropriate materials for these layers.
a layer of polyethylene terephthalate (PET) with a layer of polyethylene {[0007], [0019] note that as shown in [0007] the layer 1 can be PET, [0029] note that as evidenced by ISOFOLAN, ISOFOLAN is polyethylene, [FIG. 1] 1 is the PET layer and 4 is the insulating layer or ISOFOLAN or PE},
and removing the layer of polyethylene {[0026]}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the generic layers of JO with the materials of HINZ, since, it has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}.
Furthermore, and since HINZ is silent on the specific type of material, and as discussed above, an artisan would have been highly motivated to look to prior art and determine appropriate material for this application. This prior art is HINZ.
Regarding claims 2 and 6, HINZ discloses further comprising the step of providing a second layer of PET adjacent the layer of PET (claim 2) {[0021] note the second hard layer 5 can be PET as shown in [0007], [FIG. 1] PET layer 1 is adjacent to PET layer 5 that is the second layer of PET},  
and providing a plurality of functional elements between the two layers of PET (claim 2), wherein the functional elements are embedded in one of the layers of PET (claim 6) {[0020] note that holding elements or auxiliary parts are the functional elements that are between the two layers of PET since they are located on the top surface of layer 1 that receives the second layer of PET as described above, note that .
At the effective filing date of the instant invention it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of HINZ in the method of JO and have included a second PET layer and functional elements in the dental splint of JO.
As disclosed by HINZ, the advantage of the second PET layer is that it can impart more strength to the appliance and provide protection from outside {[0007]}.
Regarding the functional elements and as disclosed by HINZ, the advantage of the use of these elements is for other applications such as intraoral therapy devices or other auxiliary parts {[0020]}. The Examiner notes that the presence of these functional elements also provides additional motivation to have two PET layers in order to have a stronger hold for these elements as also disclosed by HINZ {[0007]}.
Regarding claims 4 and 5, HINZ discloses a functional layer between the two layers of PET (claim 4), wherein the functional layer is formed from thermoplastic material (claim 5) {[0021] note the soft layer 6 is the functional layer that is made of thermoplastic, [FIG. 1] note 6 is between the two PET layers 1 and 5}.
Note that as set forth in the analyses of claims 2 and 6 above, at the effective filing date of the instant invention, it would have been obvious to have incorporated the teaching of HINZ in the method of JO and have provided for functional elements and additional layers.
However, as discussed above, HINZ discloses that the functional elements are embedded in one of the PET layer (claim 6) and is silent on the functional elements wherein the functional elements are embedded in a functional layer”.
 At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have rearranged the functional elements and have embedded them in the functional, soft thermoplastic layer that HINZ discloses, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art {see MPEP 2144.04 (VI)(C)}. 
One would have been motivated to have rearranged these elements in the soft layer of HINZ, since in this configuration these sensitive elements would have been protected by the two hard PET layers 1 and 5 from both sides. Furthermore, incorporation of any element is more convenient in a soft layer as opposed to a hard layer.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JO and HINZ as applied to claims 2 and 1 above, and further in view of SAKIMURA (US-2012/0295212), hereinafter SAKIMURA.
Regarding claim 3, combination of JO and HINZ discloses all the limitations of claims 2 and 1. HINZ further discloses that auxiliary parts in general can be incorporated into the orthodontic appliance {[0020]}. The combination above, however, is silent on the specific type of these functional elements or auxiliary parts that can be used. Therefore, an artisan would have been motivated to look to prior art to determine appropriate types of these functional elements.
In the same filed of endeavor that is related to orthodontic material and laminates, SAKIMURA disclose wherein the functional elements are selected from the group consisting of sensors and actuators {[abstract], [0032], [0034] note that vibrator motor is the actuator}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the vibration device of SAKIMURA in the method of JO/HINZ and have used this vibrator as the auxiliary part that HINZ discloses. The advantage of this vibration device as disclosed by SAKIMURA is that it can be used for orthodontic treatment {[0009]}. This treatment is in line with the objectives of HINZ for production of dental splints or retainers {[0003]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748